Citation Nr: 1226847	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a mood disorder, secondary to service-connected lumbar spine disability. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active duty from June 1978 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a mood disorder, assigning a 30 percent rating from December 7, 2007.

The United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran is unemployed and he had filed a TDIU claim in 2007; however that claim was denied by the RO in an October 2007 rating decision.  Since then, in his April 2008 notice of disagreement, the Veteran appeared to raise the issue of TDIU. The Board finds that a TDIU claim is a part of the increased rating claim currently before the Board, it must be adjudicated as such.  As such, the Board has characterized the issues as indicated on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is currently in receipt of an initial 30 percent rating for his mood disorder, pursuant to Diagnostic Code 9435.  38 C.F.R. § 4.130 (2011).  A higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating  requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The record shows that the Veteran underwent a VA psychiatric examination in March 2008, which was afforded in conjunction with his initial service connection claim for a psychiatric disability.  Subsequent medical evidence reflects that the Veteran had a medication management visit/follow-up with the VA Mental Health Service in July 2008, at which time he said he felt depressed a lot and reported suicidal ideation at times.  The staff psychiatrist stated that the Veteran is in need of continued Mental Health Services to maintain stabilization and to prevent further deterioration and/or relapses.  In July 2012 written argument, the Veteran's representative stated that the Veteran's psychiatric symptoms are consistent with an increased disability rating.

In light of the evidence showing current psychiatric treatment, and given that the Veteran has not had a VA psychiatric examination since March 2008, the Board finds that he should be scheduled for a comprehensive VA examination addressing the current nature and severity of his mood disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Additionally, the Board finds that any outstanding VA medical evidence should be added to the claims file.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Lastly, as indicated, the issue of a TDIU is a component of the Veteran's increased rating claim before the Board.  Therefore, the Board finds that a VA medical opinion, which addresses the impact, if any, the Veteran's service-connected disabilities have on his employability, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims file any treatment records of the Veteran from the VAMC in Fayetteville, NC dated from September 2008 to the present, and from the VAMC in Columbia, SC, dated from 2007 to the present.  All attempts to secure these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

The examiner is asked to address the following:

a).  Identify the nature, frequency and severity of the Veteran's service connected psychiatric disability, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided. 

b).  Opine whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (lumbar spine disability, cervical strain, mood disorder, and duodenal ulcer), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

All findings and conclusions should be set forth in a legible report. 

3.  Then, readjudicate the initial increased rating claim for mood disorder.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case to the Veteran and his representative and afford the Veteran an appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order. No action is required of the Veteran until he is notified by the AMC/RO. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


